DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is responsive to the amendment dated 6/08/2021.  Claims 1-4 remain pending.  Claim 2 has been amended.  This action is Final.

Response to Remarks
	Applicant’s amendments to claim 2 have overcome one of the 112(b) rejections applied in the last Office Action.  One of the 112(b) rejections is withdrawn.  However, an antecedent basis issue is still present in claim 3.  The Examiner would like to point out that only the “solenoid casing” is introduced in claim 2 and the “solenoid” is introduced in claim 3.  Please amend the claims accordingly.
	Applicant argues that Seitz does not disclose the limitation of “orienting the inner valve components relative to a fluid inlet in the valve casing body portion; and securing the inner valve components within the valve casing body with a valve casing cap portion such that the valve casing cap portion receives an orientation feature to fix the orientation of the inner valve components relative to the fluid inlet” as required by claim 1 because the valve 11 is symmetrical and orientation does not matter.  The Examiner respectfully disagrees.  As shown best in Figs. 1 and 2, at least a portion of the inner valve components 11 are oriented such that the cable which supplies power to the 
	Applicant also argues that the weld seams cannot be interpreted as an orientation feature because the inner valve components do not require any orientation for assembly.  As discussed above, this is not true and at least some of the inner valve components do require a specific orientation to provide the assembly as shown in Figs. 1 and 2.  Therefore, each and every limitation of claim 1 is met by Seitz.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the solenoid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seitz et al. (WO 2014154380 A1, hereafter “Seitz”).
The US equivalent of Seitz, US 2016/0053650, will be used below for references to the specification.
Regarding claim 1, Seitz discloses a method of assembling a fluid valve, comprising: assembling inner valve components (11 is preassembled as mentioned in para. [0020]); inserting the inner valve components into a valve casing body portion (11 is inserted into 16 as mentioned in para. [0020] - [0021]); orienting the inner valve components relative to a fluid inlet in the valve casing body portion (para. [0020]; see how 11 would have to be oriented in a desired manner to allow for the electrical connection of the solenoid to be maintained); and securing the inner valve components within the valve casing body with a valve casing cap portion such that the valve casing .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Linkner, Jr. et al. (US 6,453,930, hereafter “Linkner”).
Regarding claim 2, Seitz discloses all of the limitations of claim 1, as applied above, and further discloses wherein assembling the inner valve components includes inserting a lock cup (22) over a valve member (30) to lock with a flange (the flange portion of 161 which 22 is secured to) in the solenoid casing, but fails to disclose the lock cup is a snap lock cup which snap locks with the flange.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the lock cup and flange of Seitz to be a snap lock connection as taught by Linkner in order to provide a connection which may be easily assembled and disassembled as desired by the user.  (Col. 3, lines 33-42)

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seitz in view of Linkner and Khair et al. (US 4,180,022, hereafter “Khair”).
Regarding claim 3, Seitz in view of Linkner disclose all of the limitations of claim 2, as applied above, but fail to disclose a threaded lock nut and a lock ring.
Khair teaches a method of assembling a fluid valve wherein assembling the inner valve components includes retaining the lock cup (58) to the valve member (114) and the solenoid (70) with a threaded lock nut (the portion of 60 which interfaces with the threaded portion of each 94) and a lock ring (the washer between 94 and 58 as shown in Fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the lock cup and the connection piece 46 of Seitz to be a threaded connection including a threaded lock 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J GRAY/Primary Examiner, Art Unit 3753